Order filed June 19, 2014




                                        In The

        Eleventh Court of Appeals
                                     __________

                                No. 11-14-00115-CV
                                    __________

        SEARS METHODIST RETIREMENT SYSTEM, INC.
          AND SENIOR DIMENSIONS, INC., Appellants
                                          V.
                   JUDY LEWALLEN ET AL., Appellees


                     On Appeal from the 118th District Court
                                Howard County, Texas
                             Trial Court Cause No. 48366


                                      ORDER
      Appellants, Sears Methodist Retirement System, Inc. and Senior
Dimensions, Inc., filed an accelerated appeal from an order overruling their
objections to the plaintiffs’ expert reports and denying Appellants’ motion to
dismiss. Appellants have now filed in this court a notice of bankruptcy. See
TEX. R. APP. P. 8.1.        The notice indicates that both Appellants have filed a
voluntary petition seeking bankruptcy protection under Chapter 11 of the United
States Bankruptcy Code. Therefore, pursuant to TEX. R. APP. P. 8.2, we abate this
appeal. The parties are requested to inform this court of the resolution of the
bankruptcy proceedings or any other event that would allow this appeal to be
reinstated. See TEX. R. APP. P. 8.3.
      This appeal is abated.


                                                 PER CURIAM


June 19, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2